79 F.3d 1138
Joseph L. Ollie, Joseph Lee Wordv.James Kuhn, Skiba, State Parole Agent, Robert Franz,District Supervisor, Dave Richerdson, Assistant Supervisorof Parole Agents, Gary Lucht, Chairman, Erie County Board ofProbation and Parole, Joseph D. Lehman, Commissioner, FredW. Jacobs, Board of Parole Chairman, of Commonwealth ofPennsylvania Board of Probation and Parole
NO. 94-3560
United States Court of Appeals,Third Circuit.
Feb 08, 1996

Appeal From:  W.D.Pa., No. 93-cv-00141E,
Cohill, J.


1
AFFIRMED.